DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/331895, filed on 12/20/2011.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-11, 13-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hinckley et al (US Pub 2011/0209099) in view of Tanaka (US Pub 2010/0245275) and Simmons (US Pub 2012/0050177).

With respect to claim 1, Hinckley discloses an integrated circuit configured to control a position detection sensor including a detection region (see fig. 3310; par 0150; discloses Device 3300 includes one or more processors 3310 (e.g., any of microprocessors, controllers, and the like) which process various computer-executable or readable instructions to control the operation of device 3300 and to implement the gesture embodiments), which is larger than a display region of a display layered with the position detection sensor (see par 0045; discloses bezel gesture module 105 can be configured to recognize a touch input, such as a finger of a user's hand 106b, that initiates a gesture on or adjacent bezel 103 and proceeds onto display device 108; For example, in at least some embodiments, the digitizer or sensing elements associated with display device 108 can extend underneath bezel 103), the integrated circuit comprising: a memory device including a processor-executable instructions; and a processor which, when loaded with the processor-executable instructions, performs (see fig. 33’ storage media 3316; processor 3310): determining positions of the pointer touch on the position detection sensor (see fig. 5; step 502; par 0068; discloses Step 502 receives a bezel gesture input; par 0071; discloses bezel gestures or inputs can, by way of example and not limitation, start or end on the bezel, cross or recross the bezel,); Hinckley discloses detecting position P1 and position P2 (see par 0073); and in response to position P2 of the second pointer touch being inside the display region, outputting an edge position at which a line connecting position P1 and position P2 intersects an edge of the display region, and holding outputting position P2 (see par 0078; discloses once the user is familiar with the location of commonly used items accessible from the bezel menu, the user can perform a continuous finger-drag that crosses through the slot or icon and onto the canvas to create and drag an associated object (or tool, or interface mode) to a specific desired position or path, in a single transaction. The user can then let go of the object and interact with it); 
Hinckley discloses detecting gesture originating on the bezel and extending through the display (see fig. 6; par 0073; discloses a bezel gesture in which a finger of user's hand 606 touches the bezel and then moves across the bezel and onto the display device 608 in the direction of the illustrated arrow);
Hinckley doesn’t expressly disclose periodically detecting a pointer touch on the position detection sensor at a defined time cycle;
Tanaka discloses system and method for detecting gestures (see abstract); Tanaka discloses periodically detecting a pointer touch on the position detection sensor at a defined time cycle (see fig. 4; par 0071-0072; discloses an amount of the movement per unit time can be calculated as (x2-x1, y2-y1). provided that the movement amount per unit time is constant, therefore, the coordinate values of a position very likely touched at a time point T3 later than the time point T2 by the unit time (destination coordinate values) are (2.times.x2-x1, 2.times.y2-y1),) Tanaka further discloses detecting edge position at which a line connecting position P1 and position P2 intersects an edge of the display region (see par 0074; discloses The coordinate values of the position P6' are the coordinate values of a point where the boundary B1 and a straight line connecting a position (P5) very likely touched at a time point T5 to the position P6 very likely touched at the time point T6 intersect with each other. The straight line connecting the position P5 and the position P6 to each other is represented by a primary function (y=ax+b), and values of constants a and b can be calculated when simultaneous equations are solved. When the y coordinate (290 in this example) of the boundary B1 is simply assigned to the equation (y=ax+b) so that the x coordinate is calculated, the coordinate values of the position P6' can be easily calculated);
 	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Hinckley to periodically detect touch positions as predefined time interval an detect the edge coordinate based on the intersection of borderline with the line formed by the plurality of positions detected at constant intervals as disclosed by Tanaka in order to efficient detect the touch gesture and determine the location where the gesture crosses the bezel; 
	Hinckley as modified by Tanaka don’t expressly disclose storing the positions in the memory device; holding outputting position P1 of a first pointer touch until position P2 of a second pointer touch is determined; in response to position P2 of the second pointer touch being outside the display region, continuing to hold outputting position P1 of the first pointer touch;
	Simmons discloses method for tracking a touch gesture (see abstract); Simmons discloses storing the positions in the memory device; holding outputting position P1 of a first pointer touch until position P2 of a second pointer touch is determined; in response to position P2 of the second pointer touch being outside the display region, continuing to hold outputting position P1 of the first pointer touch (see par 0023; discloses a processor and related memory (which is described in more detail below with reference to FIG. 6), temporarily store the detected touch data as historical data so that a gesture can be tracked; see par 0035; discloses The gesture is considered a single gesture, at step 145, when the object traverses the discontinuity within the pre-determined time and arrives in the pre-determined location. Again, a level of tolerance can be included to account for various user tendencies. However, if the object does not traverse the discontinuity within the pre-determined time or the object does not arrive at the pre-determined location, within the appropriate tolerance(s), then the object is determined to be performing a different gestures, at step 150);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Hinckley as modified by Tanaka to temporarily store the detected touch location in a memory as disclosed by Simmons in order to accurately determine the type of gesture performed by the user and execute function based on the detected gesture instead of plurality of touch locations.

	With respect to claim 2, Hinckley as modified by Tanaka and Simmons further discloses wherein the processor performs deriving the edge position in response to position P1 being outside the display region and position P2 being inside the display region (see Tanaka’s reference; see par 0074; discloses the coordinate values of the position P6' are the coordinate values of a point where the boundary B1 and a straight line connecting a position (P5) very likely touched at a time point T5 to the position P6 very likely touched at the time point T6 intersect with each other. The straight line connecting the position P5 and the position P6 to each other is represented by a primary function (y=ax+b), and values of constants a and b can be calculated when simultaneous equations are solved. When the y coordinate (290 in this example) of the boundary B1 is simply assigned to the equation (y=ax+b) so that the x coordinate is calculated, the coordinate values of the position P6' can be easily calculated).

	With respect to claim 3, Hinckley as modified by Tanaka and Simmons further discloses wherein the processor foregoes deriving the edge position in response to position P1 being inside the display region and position P2 being inside the display region (see par 0077; discloses after the user gestures to reveal the bezel menu 610, the user can lift their finger, whereupon the bezel menu can remain open for a configurable interval (or indefinitely). The user may then tap on a desired item associated with one of the icons or slots 612, 614, 616, 618, and 620. Through this gesture, the functionality associated with a particular icon or slot can be accessed).

	With respect to claim 4, Hinckley as modified by Tanaka and Simmons further discloses wherein the edge position, in operation, triggers an external controller coupled to the position detection sensor to execute a defined operation (see par 0073; discloses the bezel menu can be accessed through a bezel gesture in which a finger of user's hand 606 touches the bezel and then moves across the bezel and onto the display device 608 in the direction of the illustrated arrow).

With respect to claim 6, Hinckley as modified by Tanaka and Simmons further discloses wherein the defined operation includes recognizing a swipe-in movement of the pointer touch (see par 0073; discloses a bezel gesture in which a finger of user's hand 606 touches the bezel and then moves across the bezel and onto the display device 608).

With respect to claim 7, Hinckley as modified by Tanaka and Simmons further discloses wherein the defined operation includes displaying a menu in the display region (see par 0073; discloses the bezel menu can be accessed through a bezel gesture in which a finger of user's hand 606 touches the bezel and then moves across the bezel and onto the display device 608 in the direction of the illustrated arrow).


With respect to claim 8, Hinckley discloses a sensor comprising: a position detection sensor configured to be layered with a display including a display region, the position detection sensor including a detection region which is larger than the display region, (see par 0045; discloses bezel gesture module 105 can be configured to recognize a touch input, such as a finger of a user's hand 106b, that initiates a gesture on or adjacent bezel 103 and proceeds onto display device 108; For example, in at least some embodiments, the digitizer or sensing elements associated with display device 108 can extend underneath bezel 103; technologies such as capacitive field technologies, as well as others, can be utilized to sense the user's input on or adjacent to the bezel 103), a memory device; and a processor which is coupled to the position detection sensor and which, in operation (see fig. 33; storage media 3316; processor 3310; par 0150; discloses Device 3300 includes one or more processors 3310 (e.g., any of microprocessors, controllers, and the like) which process various computer-executable or readable instructions to control the operation of device 3300 and to implement the gesture embodiments): determining positions of the pointer touch on the position detection sensor (see fig. 5; step 502; par 0068; discloses Step 502 receives a bezel gesture input; par 0071; discloses bezel gestures or inputs can, by way of example and not limitation, start or end on the bezel, cross or recross the bezel,; see par 0152 as well); Hinckley discloses detecting position P1 and position P2 (see par 0073); and in response to position P2 of the second pointer touch being inside the display region, outputs an edge position at which a line connecting position P1 and position P2 intersects an edge of the display region, and holds outputting position P2 (see par 0078; discloses once the user is familiar with the location of commonly used items accessible from the bezel menu, the user can perform a continuous finger-drag that crosses through the slot or icon and onto the canvas to create and drag an associated object (or tool, or interface mode) to a specific desired position or path, in a single transaction. The user can then let go of the object and interact with it); 
Hinckley discloses detecting gesture originating on the bezel and extending through the display (see fig. 6; par 0073; discloses a bezel gesture in which a finger of user's hand 606 touches the bezel and then moves across the bezel and onto the display device 608 in the direction of the illustrated arrow);
Hinckley doesn’t expressly disclose periodically detecting a pointer touch on the position detection sensor at a defined time cycle;
Tanaka discloses system and method for detecting gestures (see abstract); Tanaka discloses periodically detecting a pointer touch on the position detection sensor at a defined time cycle (see fig. 4; par 0071-0072; discloses an amount of the movement per unit time can be calculated as (x2-x1, y2-y1). provided that the movement amount per unit time is constant, therefore, the coordinate values of a position very likely touched at a time point T3 later than the time point T2 by the unit time (destination coordinate values) are (2.times.x2-x1, 2.times.y2-y1),) Tanaka further discloses detecting edge position at which a line connecting position P1 and position P2 intersects an edge of the display region (see par 0074; discloses The coordinate values of the position P6' are the coordinate values of a point where the boundary B1 and a straight line connecting a position (P5) very likely touched at a time point T5 to the position P6 very likely touched at the time point T6 intersect with each other. The straight line connecting the position P5 and the position P6 to each other is represented by a primary function (y=ax+b), and values of constants a and b can be calculated when simultaneous equations are solved. When the y coordinate (290 in this example) of the boundary B1 is simply assigned to the equation (y=ax+b) so that the x coordinate is calculated, the coordinate values of the position P6' can be easily calculated);
 	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Hinckley to periodically detect touch positions as predefined time interval an detect the edge coordinate based on the intersection of borderline with the line formed by the plurality of positions detected at constant intervals Tanaka in order to efficient detect the touch gesture and determine the location where the gesture crosses the bezel; 
	Hinckley as modified by Tanaka don’t expressly disclose storing the positions in the memory device; holds outputting position P1 of a first pointer touch until position P2 of a second pointer touch is determined; in response to position P2 of the second pointer touch being outside the display region, continues to hold outputting position P1 of the first pointer touch;
	Simmons discloses method for tracking a touch gesture (see abstract); Simmons discloses storing the positions in the memory device; holds outputting position P1 of a first pointer touch until position P2 of a second pointer touch is determined; in response to position P2 of the second pointer touch being outside the display region, continues to hold outputting position P1 of the first pointer touch (see par 0023; discloses a processor and related memory (which is described in more detail below with reference to FIG. 6), temporarily store the detected touch data as historical data so that a gesture can be tracked; see par 0035; discloses The gesture is considered a single gesture, at step 145, when the object traverses the discontinuity within the pre-determined time and arrives in the pre-determined location. Again, a level of tolerance can be included to account for various user tendencies. However, if the object does not traverse the discontinuity within the pre-determined time or the object does not arrive at the pre-determined location, within the appropriate tolerance(s), then the object is determined to be performing a different gestures, at step 150);
Hinckley as modified by Tanaka to temporarily store the detected touch location in a memory as disclosed by Simmons in order to accurately determine the type of gesture performed by the user and execute function based on the detected gesture instead of plurality of touch locations.

	With respect to claim 9, Hinckley as modified by Tanaka and Simmons further discloses wherein the processor, in operation, derives the edge position in response to position P1 being outside the display region and position P2 being inside the display region (see Tanaka’s reference; see par 0074; discloses the coordinate values of the position P6' are the coordinate values of a point where the boundary B1 and a straight line connecting a position (P5) very likely touched at a time point T5 to the position P6 very likely touched at the time point T6 intersect with each other. The straight line connecting the position P5 and the position P6 to each other is represented by a primary function (y=ax+b), and values of constants a and b can be calculated when simultaneous equations are solved. When the y coordinate (290 in this example) of the boundary B1 is simply assigned to the equation (y=ax+b) so that the x coordinate is calculated, the coordinate values of the position P6' can be easily calculated).

	With respect to claim 10, Hinckley as modified by Tanaka and Simmons further discloses wherein the processor, in operation, foregoes deriving the edge position in response to position P1 being inside the display region and position P2 being inside the see par 0077; discloses after the user gestures to reveal the bezel menu 610, the user can lift their finger, whereupon the bezel menu can remain open for a configurable interval (or indefinitely). The user may then tap on a desired item associated with one of the icons or slots 612, 614, 616, 618, and 620. Through this gesture, the functionality associated with a particular icon or slot can be accessed).

	With respect to claim 11, Hinckley as modified by Tanaka and Simmons further discloses wherein the edge position, in operation, triggers an external controller coupled to the position detection sensor to execute a defined operation (see par 0073; discloses the bezel menu can be accessed through a bezel gesture in which a finger of user's hand 606 touches the bezel and then moves across the bezel and onto the display device 608 in the direction of the illustrated arrow).

With respect to claim 13, Hinckley as modified by Tanaka and Simmons further discloses wherein the defined operation includes recognizing a swipe-in movement of the pointer touch (see par 0073; discloses a bezel gesture in which a finger of user's hand 606 touches the bezel and then moves across the bezel and onto the display device 608).

With respect to claim 14, Hinckley as modified by Tanaka and Simmons further discloses wherein the defined operation includes displaying a menu in the display region (see par 0073; discloses the bezel menu can be accessed through a bezel gesture in which a finger of user's hand 606 touches the bezel and then moves across the bezel and onto the display device 608 in the direction of the illustrated arrow).


Claims 5, 12, 15-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hinckley et al (US Pub 2011/0209099) in view of Tanaka (US Pub 2010/0245275), Simmons (US Pub 2012/0050177) and Lee et al (US Pub 2009/0040179).

	With respect to claim 5, Hinckley as modified by Tanaka and Simmons don’t expressly disclose wherein the defined operation includes an ink-rendering operation on the display originating from the edge position and leading to position P2;
	In the same field of endeavor, Lee discloses graphics user interface (see abstract); Lee discloses wherein displaying an ink-rendering operation on the display originating from the edge position and leading to position P2 (see par 0144; discloses For the user's convenience, a solid line following a drag may be displayed selectively after an input is determined as the drag until the drag is acknowledged as a gesture in operation 9411); 
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Hinckley as modified by Tanaka and Simmons to display a solid line corresponding the gesture performed by the user as disclosed by Lee in order to further improve user convenience .
Hinckley as modified by Tanaka and Simmons don’t expressly wherein the defined operation includes an ink-rendering operation on the display originating from the edge position and leading to position P2;
	In the same field of endeavor, Lee discloses graphics user interface (see abstract); Lee discloses wherein displaying an ink-rendering operation on the display originating from the edge position and leading to position P2 (see par 0144; discloses For the user's convenience, a solid line following a drag may be displayed selectively after an input is determined as the drag until the drag is acknowledged as a gesture in operation 9411); 
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Hinckley as modified by Tanaka and Simmons to display a solid line corresponding the gesture performed by the user as disclosed by Lee in order to further improve user convenience .

With respect to claim 15, Hinckley discloses an electronic device comprising (see fig. 1; device 100): a display including a display region; a position detection sensor layered with the display including a display region, the position detection sensor including a detection region which is larger than the display region, (see par 0045; discloses bezel gesture module 105 can be configured to recognize a touch input, such as a finger of a user's hand 106b, that initiates a gesture on or adjacent bezel 103 and proceeds onto display device 108; For example, in at least some embodiments, the digitizer or sensing elements associated with display device 108 can extend underneath bezel 103; technologies such as capacitive field technologies, as well as others, can be utilized to sense the user's input on or adjacent to the bezel 103), a memory device; and a processor which is coupled to the position detection sensor and which, in operation (see fig. 33; storage media 3316; processor 3310; par 0150; discloses Device 3300 includes one or more processors 3310 (e.g., any of microprocessors, controllers, and the like) which process various computer-executable or readable instructions to control the operation of device 3300 and to implement the gesture embodiments): determining positions of the pointer touch on the position detection sensor (see fig. 5; step 502; par 0068; discloses Step 502 receives a bezel gesture input; par 0071; discloses bezel gestures or inputs can, by way of example and not limitation, start or end on the bezel, cross or recross the bezel,; see par 0152 as well); Hinckley discloses detecting position P1 and position P2 (see par 0073); and in response to position P2 of the second pointer touch being inside the display region, outputs an edge position at which a line connecting position P1 and position P2 intersects an edge of the display region, and holds outputting position P2 (see par 0078; discloses once the user is familiar with the location of commonly used items accessible from the bezel menu, the user can perform a continuous finger-drag that crosses through the slot or icon and onto the canvas to create and drag an associated object (or tool, or interface mode) to a specific desired position or path, in a single transaction. The user can then let go of the object and interact with it); 
Hinckley discloses detecting gesture originating on the bezel and extending through the display (see fig. 6; par 0073; discloses a bezel gesture in which a finger of user's hand 606 touches the bezel and then moves across the bezel and onto the display device 608 in the direction of the illustrated arrow);
Hinckley doesn’t expressly disclose periodically detecting a pointer touch on the position detection sensor at a defined time cycle;
Tanaka discloses system and method for detecting gestures (see abstract); Tanaka discloses periodically detecting a pointer touch on the position detection sensor at a defined time cycle (see fig. 4; par 0071-0072; discloses an amount of the movement per unit time can be calculated as (x2-x1, y2-y1). provided that the movement amount per unit time is constant, therefore, the coordinate values of a position very likely touched at a time point T3 later than the time point T2 by the unit time (destination coordinate values) are (2.times.x2-x1, 2.times.y2-y1),) Tanaka further discloses detecting edge position at which a line connecting position P1 and position P2 intersects an edge of the display region (see par 0074; discloses The coordinate values of the position P6' are the coordinate values of a point where the boundary B1 and a straight line connecting a position (P5) very likely touched at a time point T5 to the position P6 very likely touched at the time point T6 intersect with each other. The straight line connecting the position P5 and the position P6 to each other is represented by a primary function (y=ax+b), and values of constants a and b can be calculated when simultaneous equations are solved. When the y coordinate (290 in this example) of the boundary B1 is simply assigned to the equation (y=ax+b) so that the x coordinate is calculated, the coordinate values of the position P6' can be easily calculated);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Hinckley to periodically detect touch positions as predefined time interval an detect the edge coordinate based on the intersection of borderline with the line formed by the plurality of positions detected at constant intervals as disclosed by Tanaka in order to efficient detect the touch gesture and determine the location where the gesture crosses the bezel; 
	Hinckley as modified by Tanaka don’t expressly disclose storing the positions in the memory device; holds outputting position P1 of a first pointer touch until position P2 of a second pointer touch is determined; in response to position P2 of the second pointer touch being outside the display region, continues to hold outputting position P1 of the first pointer touch;
	Simmons discloses method for tracking a touch gesture (see abstract); Simmons discloses storing the positions in the memory device; holds outputting position P1 of a first pointer touch until position P2 of a second pointer touch is determined; in response to position P2 of the second pointer touch being outside the display region, continues to hold outputting position P1 of the first pointer touch (see par 0023; discloses a processor and related memory (which is described in more detail below with reference to FIG. 6), temporarily store the detected touch data as historical data so that a gesture can be tracked; see par 0035; discloses The gesture is considered a single gesture, at step 145, when the object traverses the discontinuity within the pre-determined time and arrives in the pre-determined location. Again, a level of tolerance can be included to account for various user tendencies. However, if the object does not traverse the discontinuity within the pre-determined time or the object does not arrive at the pre-determined location, within the appropriate tolerance(s), then the object is determined to be performing a different gestures, at step 150);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Hinckley as modified by Tanaka to temporarily store the detected touch location in a memory as disclosed by Simmons in order to accurately determine the type of gesture performed by the user and execute function based on the detected gesture instead of plurality of touch locations;
	Hinckley as modified by Tanaka and Simmons don’t expressly disclose renders, in the display region of the display, a line that originates from the edge position and leads to position P2;
	In the same field of endeavor, Lee discloses graphics user interface (see abstract); Lee discloses renders, in the display region of the display, a line that originates from the edge position and leads to position P2 (see par 0144; discloses For the user's convenience, a solid line following a drag may be displayed selectively after an input is determined as the drag until the drag is acknowledged as a gesture in operation 9411); 
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Hinckley as modified by Tanaka and Simmons to display a solid line corresponsing the gesture performed by the user as disclosed by Lee in order to further improve user convenience .



With respect to claim 16, Hinckley as modified by Tanaka, Simmons and Lee further discloses wherein the processor, in operation, derives the edge position in response to position P1 being outside the display region and position P2 being inside the display region (see Tanaka’s reference; see par 0074; discloses the coordinate values of the position P6' are the coordinate values of a point where the boundary B1 and a straight line connecting a position (P5) very likely touched at a time point T5 to the position P6 very likely touched at the time point T6 intersect with each other. The straight line connecting the position P5 and the position P6 to each other is represented by a primary function (y=ax+b), and values of constants a and b can be calculated when simultaneous equations are solved. When the y coordinate (290 in this example) of the boundary B1 is simply assigned to the equation (y=ax+b) so that the x coordinate is calculated, the coordinate values of the position P6' can be easily calculated).

	With respect to claim 17, Hinckley as modified by Tanaka, Simmons and Lee further discloses wherein the processor, in operation, foregoes deriving the edge position in response to position P1 being inside the display region and position P2 being inside the display region (see par 0077; discloses after the user gestures to reveal the bezel menu 610, the user can lift their finger, whereupon the bezel menu can remain open for a configurable interval (or indefinitely). The user may then tap on a desired item associated with one of the icons or slots 612, 614, 616, 618, and 620. Through this gesture, the functionality associated with a particular icon or slot can be accessed).

	With respect to claim 18, Hinckley as modified by Tanaka, Simmons and Lee further discloses wherein the edge position, in operation, triggers an external controller coupled to the position detection sensor to execute a defined operation (see par 0073; discloses the bezel menu can be accessed through a bezel gesture in which a finger of user's hand 606 touches the bezel and then moves across the bezel and onto the display device 608 in the direction of the illustrated arrow).

With respect to claim 19, Hinckley as modified by Tanaka, Simmons and Lee further discloses wherein the defined operation includes recognizing a swipe-in movement of the pointer touch (see par 0073; discloses a bezel gesture in which a finger of user's hand 606 touches the bezel and then moves across the bezel and onto the display device 608).

With respect to claim 20, Hinckley as modified by Tanaka, Simmons and Lee further discloses wherein the defined operation includes displaying a menu in the display region (see par 0073; discloses the bezel menu can be accessed through a bezel gesture in which a finger of user's hand 606 touches the bezel and then moves across the bezel and onto the display device 608 in the direction of the illustrated arrow).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303.  The examiner can normally be reached on Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SUJIT SHAH/           Examiner, Art Unit 2624           

/KENT W CHANG/           Supervisory Patent Examiner, Art Unit 2624